Citation Nr: 1817694	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-28 515A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the right lower extremity.


REMAND

The Veteran served on active duty from January 1961 to May 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and November 2014 rating decisions of the Department of a Veterans Affairs (VA) Regional Office (RO).

Acquired Psychiatric Disorder, Bilateral Hearing Loss, and Tinnitus

The Veteran asserts that while serving in the United States Air Force, he was assaulted multiple times, but failed to report it due to threats on his life.  He believes that the assaults were in response to racial discrimination.  He has further asserted that due to assaults to his head area, he has continued to experience ringing in his ears and suffers from bilateral hearing loss.  

An April 2017 VA treatment record reflects a diagnosis of "PTSD from military experience in training camp."  The Veteran was also noted to have a history of major depression.  The plan for care included prescribed medication daily as needed for anxiety.

With regard to the Veteran's claims for bilateral hearing loss and tinnitus, the Veteran has submitted a July 2017 opinion by private treating physician, Dr. J. P.  Dr. J. P. indicated that the Veteran had a diagnosis of bilateral sensorineural hearing loss.  He further noted the Veteran's claim that his hearing loss began during his military service due to repeated blows to the head.  Dr. J. P. stated that he did not have any documentation of these injuries, but was taking the Veteran at his word.  He further stated that as the Veteran claims that his hearing loss started during his military service, it seems reasonable that the alleged repeated blows to the head are a likely cause of his bilateral sensorineural hearing loss.

Service treatment records reflect that the Veteran was hospitalized at the United States Air Force (USAF) Hospital at the Chanute Air Force Base in Illinois twice in February 1961.  Records associated with these hospitalizations do not appear to be within the Veteran's claims file.  As noted by the Veteran's representative in a February 2018 Informal Hearing Presentation (IHP), not only may the records of the hospitalization be pertinent to the above claims on appeal, but also one of the two in-service hospitalization records show that the Veteran was treated for psychogenic musculoskeletal reaction.  Accordingly, remand is needed to attempt to obtain these records as they may be relevant to the Veteran's assertions of in-service assaults that resulted in psychiatric issues as well as hearing loss and tinnitus.

Varicose Veins of the Right and Left Lower Extremities

The Veteran was last afforded a VA examination in July 2014 to assess the current nature and severity of his service-connected varicose veins of the right and left lower extremities.  Upon examination, the Veteran complained of aching and fatigue in each leg after prolonged standing or walking.  He indicated that his symptoms were relieved by use of compression hosiery.  The Veteran further reported that he was unable to walk for long distances or for a long time without having to stop and rest before being able to walk again.

In the February 2018 IHP, the Veteran's representative referred to a December 2014 VA treatment record in which the Veteran reported having swelling in both legs that would not go away with elevation.

The Board notes that the Veteran's service-connected varicose veins of the right and left lower extremities are currently rated as 10 percent disabling under Diagnostic Code 7120.  Under Diagnostic Code 7120, a 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

As the Veteran's representative has indicated, the December 2014 VA treatment record suggests a worsening of the Veteran's service-connected varicose veins of the right and left lower extremities as the Veteran's prior July 2014 VA examination does not show a complaint of persistent edema that is incompletely relieved by elevation of extremity.  Thus, in order to afford the Veteran every opportunity, a remand for an appropriate VA examination to assess the current severity of his service-connected varicose veins of the right and left lower extremities is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Request all inpatient treatment records for the Veteran from the USAF Hospital at the Chanute Air Force Base in Illinois for the year 1961.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his varicose veins of the right and left lower extremities. 

4. If the above development results in evidence corroborating the Veteran's allegations of in-service assaults and/or head injuries, conduct any appropriate additional development, to include obtaining etiology opinions if warranted.  Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Vietnam Veterans of America

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

